McCay, Judge.
This case comes clearly within the rule so often laid down by this Court. Here was a suit for the value of services, a *124quantum meruit. Even the evidence is matter of opinion to a large extent; and this is true, both as to the value of the services in money, as well as to how far the plaintiffs’ services affected the settlement. There is also conflicting testimony as to what the contract was. Knowing, as we do, some of the parties, we may have our own views of the proper credit to be given to the statements of each. But we are not a jury, and it is no part of our duty, or is it in the scope of our authority to do this.
We do not think the Judge erred as matter of law, in refusing a new trial.
Judgment affirmed.